DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, was examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 10 March 2022.  The amendments to the claims, abstract, and title have been entered.   Claims 1 and 3-23 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to claim 15.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Brody (Reg. No. 33,613) on 3 May 2022.

Claim 15 has been amended as follows: 
In claim 15, at line 4, the phrase “first reflector-moderator” has been changed to  -- reflector-moderator --.

Allowable Subject Matter
Claims 1 and 3-23 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646